Citation Nr: 1402108	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-17 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appelant represented by:    Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Mac, Counsel




INTRODUCTION

The Veteran served on active duty from February 1997 to December 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO.  

In August 2012, the Veteran testified at a hearing held in Washington, DC before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents.    


FINDINGS OF FACT

1.  While on active duty, a VA examination in November 2007 noted findings of insomnia and sleep disturbance.  

2.  The currently demonstrated sleep apnea is shown as likely as not to have had its clinical onset during the Veteran's period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by sleep apnea is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Veteran's claim of service connection for a sleep disorder, manifested by sleep apnea, is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

During service, the Veteran was afforded a VA examination in November 2007 that showed he complained of having sleep problems for a few years and was prescribed sleep medication.  The impression was that of insomnia or sleep disturbance.  

To the extent that sleep apnea was initially noted shortly after service, the Board finds the evidence to be in relative equipoise in showing that the current sleep apnea as likely as not had its clinical onset during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 



ORDER

Service connection for sleep apnea is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


